Citation Nr: 0948408	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-37 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1942 
to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August and September 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence indicates that the Veteran's generalized 
anxiety disorder is productive of occupational and social 
impairment with reduced reliability and productivity; it is 
not productive of occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
generalized anxiety disorder have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9400 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's October 2008 Remand, the Appeals 
Management Center (AMC) scheduled the Veteran for a VA 
examination readjudicated the Veteran's claim under provision 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) as discussed in more 
detail below, and issued a supplemental statement of the 
case.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's October 2008 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), a 
VCAA notice for an increased rating claim must include the 
following information:  (1) the VA must notify the Veteran 
that in order to substantiate a claim, he or she must provide 
(or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on 
his or her employment and daily life; (2) if the Veteran's 
current diagnostic code "contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell 
the Veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0-100%, "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-
such as job application rejections-that the Veteran may 
submit (or ask the VA to obtain) "that are relevant to 
establishing [her or] his entitlement to increased 
compensation."

Recently, the United States Court of Appeals for the Federal 
Circuit issued a decision on appeal that vacated and remanded 
the decision of the Veterans Claims Court in Vazquez-Flores.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  In view of some potentially qualifying 
language included in the Federal Circuit's decision in 
vacating the CAVC's decision ("insofar as"), it appears 
that only the generic first, third, and fourth elements 
[contained in the CAVC's decision] are in fact required under 
the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in June 2006, May 2008, and 
October 2008 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in May 2006 and 
September 2009. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
anxiety disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA and private treatment records.  The examinations in 
this case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's service-connected generalized anxiety disorder 
is evaluated as 50 percent disabling under Diagnostic Codes 
9413.  The regulations establish a general rating formula for 
mental disorders. 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, a mental condition that has been formally 
diagnosed, but the symptoms of which are not severe enough 
either to interfere with occupational and social function or 
to require continuous medication warrants a 0 percent 
evaluation.

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating also requires occupational and social 
impairment, but with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

VA and private treatment records indicate that the Veteran 
has exhibited depressed mood, anxiety, irritability, anger, 
chronic sleep impairment, mild memory loss, impaired 
judgment, and impaired concentration.  The Veteran also 
exhibited circumstantial speech in March 2007; and in May 
2008 was noted to hyperventilate frequently due to anxiety.

At the August 2006 VA examination, the examiner noted that 
the Veteran complained of a generalized pattern of worry 
about matters that were relatively trivial in nature yet 
meant a lot to him.  The Veteran reported some early morning 
insomnia and as well as awakenings in the middle of the 
night.  The Veteran complained of some muscle tension in his 
neck region with worry.  The examiner noted that the severity 
of the Veteran's symptoms had remained essentially the same 
as when the Veteran was seen in 2000.  The Veteran reported 
getting lost while driving, getting lost in the hospital, 
forgetting what he is doing while in the middle of doing 
something, and forgetting while playing tunes on the violin.  
The examiner noted that the Veteran was exhibiting symptoms 
of early stage Alzheimer's dementia.  

Psychiatric examination revealed clean, neat appearance; 
tense psychomotor activity; clear speech; cooperative, 
friendly attitude toward examiner; constricted affect; 
anxious mood; adequate attention; orientation to person, 
time, and place; unremarkable thought process and thought 
content; average intelligence; adequate insight; and mild to 
moderate sleep impairment.  The examiner noted no delusions; 
no hallucinations; no inappropriate behavior; no problems 
with judgment, no obsessive ritualistic behavior; no panic 
attacks, no suicidal or homicidal thoughts; and no problems 
with impulse control or episodes of violence.  The examiner 
noted that the Veteran's memory was mildly impaired.

The examiner diagnosed generalized anxiety disorder and 
Alzheimer's dementia not secondary to generalized anxiety 
disorder.  A separation GAF of 55 was given for the Veteran's 
generalized anxiety disorder.  The examiner noted that the 
Veteran and his wife had been married for 62.5 years and had 
six children, one who was diseased.  The examiner noted that 
the Veteran and his wife calls and talks with the children 
and grandchildren and that one of the Veteran's sons lived 
with them because he had colon cancer and was undergoing 
chemotherapy treatment.  The examiner noted that the Veteran 
and his wife had been members of their church for nearly 60 
years and that over the years the Veteran had been highly 
involved and was on five different committees or service-type 
positions.  

The examiner noted that the Veteran's thoughts become 
discombobulated during social intercourse at times due to 
being highly anxious and that the Veteran has problems with 
family and social functions and that the Veteran's mood is 
anxious more days than not in a given week.  The examiner 
noted that there was reduced reliability and productivity due 
to his generalized anxiety disorder and that his productivity 
and pace is moderately affected by the generalized anxiety 
disorder.

At the September 2009 VA examination, the Veteran reported 
excess worry, muscle tension, fatigue, sleep disturbance, 
apprehensiveness.  The Veteran also reported panic episodes 
where he has difficulty breathing, dizziness, intense 
anxiety, and feeling of having a heart attack, and losing his 
mind and although the Veteran reported that these episodes 
occur monthly, the Veteran's wife indicated that they occur 
once or twice per week.  

Psychiatric examination revealed clean appearance; restless 
psychomotor activity; cooperative, friendly, and attentive 
attitude toward examiner; anxious and dysphoric mood; 
adequate attention; orientation to person, time, and place; 
unremarkable thought process and thought content; average 
intelligence; adequate insight.  The examiner noted that 
although the Veteran's speech was spontaneous, he tended to 
stutter when he was anxious.  The examiner also noted that 
the Veteran appeared tense and restless and sat forward in 
his seat for most of the interview.  The examiner noted that 
the Veteran exhibited performance anxiety in doing math.  The 
examiner noted that the Veteran had some difficulty getting 
to sleep and then sleeps very restlessly including having 
nightmares.  The examiner noted no delusions; no 
hallucinations; no inappropriate behavior; no problems with 
judgment, no obsessive ritualistic behavior; no panic 
attacks, no suicidal or homicidal thoughts; and no problems 
with impulse control or episodes of violence.  The examiner 
noted that the Veteran's recent and immediate memory was 
mildly impaired.

The examiner noted that the Veteran's symptoms were 
consistent with a diagnosis of panic disorder and explained 
that it was not unusual for a patient to have a combination 
of generalized anxiety disorder and panic disorder.  The 
examiner noted that depressive symptoms have continued 
including sleep disturbance, guilt, fatigue, and decrease in 
concentration.  The examiner noted that the symptoms indicate 
major depressive disorder in partial remission.  In addition, 
the examiner noted that the Veteran's irritability, 
impulsivity, and at times getting up and leaving a room, may 
be part of his Alzheimer's dementia.

The examiner diagnosed generalized anxiety disorder, chronic; 
panic disorder, chronic; major depressive disorder, in 
partial remission; and dementia, mild.  The examiner noted 
that the generalized anxiety disorder and panic disorders 
would not be separated without resorting to speculation.  The 
examiner noted that the dementia was not related to the 
Veteran's anxiety disorder and that it was not possible to 
clearly state whether the major depressive disorder was 
related to the generalized anxiety disorder or to the panic 
disorder.  The examiner noted that the level of the symptoms 
had increased since the previous VA examination in July 2006, 
and assigned a GAF of 49.  

The Board notes that the GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV).

According to DSM-IV, a GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning. A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning. 

Thus, the findings of record indicate that during the period 
on appeal, the Veteran's generalized anxiety disorder and 
associated panic disorder and major depressive disorder 
symptoms match rating criteria for a 30 percent rating 
(depressed mood, anxiety, panic attacks, sleep impairment, 
mild memory loss) and rating criteria for a 50 percent rating 
(circumstantial speech, impaired short-term memory, panic 
attacks, impaired judgment, disturbances of mood).  

Carefully considering all the medical evidence of record, the 
Board finds that the symptoms of the Veteran's generalized 
anxiety disorder and associated panic disorder and major 
depression disorder, are productive of no more than 
occupational and social impairment with reduced reliability 
and productivity consistent with a 50 percent disability 
rating. The Veteran's psychiatric symptoms do not approach 
the severity contemplated for the 70 percent rating.

Although the September 2009 VA examiner noted that the level 
of the Veteran's psychiatric symptoms had increased since the 
previous VA examination and assigned a GAF of 49, there is no 
evidence of record that the Veteran has ever exhibited any of 
the symptoms associated with a 70 percent rating or a 100 
percent rating such as suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

As noted above, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the 
Board finds that the evidence does not indicate that type and 
degree of the Veteran's current psychiatric symptoms justify 
a 70 percent rating.  Although the Board notes that the 
Veteran suffers from panic attacks which include 
hyperventilation, these attacks are not near continuous as 
the Veteran's spouse reported one or two per week.    

Upon consideration of all of the relevant evidence of record, 
the Board finds that the Veteran's generalized anxiety 
disorder with associated panic disorder and major depressive 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity supporting no more 
than a 50 percent disability rating.

Accordingly, the Board finds that the record does not support 
a grant in excess of 50 percent.

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
generalized anxiety disorder with associated panic disorder 
and major depressive disorder presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The disability 
does not result in symptoms not contemplated by the criteria 
in the rating schedule.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 




ORDER

Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


